DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In a preliminary amendment filed 12/10/2020, Applicant amended claims 1-20 and added new claim 21.  This amendment is acknowledged.  Claims 1-21 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 6, “front surface” should read “front anchoring surface”, in line 13, “core” should read “cores”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: in line 4 “a first and a second operative position” should likely read “the first and the second operative positions”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 4 “a first and a second operative position” should likely read “the first and the second operative positions”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 3 “position” should read “positions”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 1, “5,wherein” should read “5, wherein”, in line 2 “each facing” should read “each side facing”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 1, “claim 5 wherein” should read “claim 5, wherein”, in line 4 “of a fixed magnetic cores” should read “of each of the fixed magnetic cores”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 1, “claim 1 wherein” should read “claim 1, wherein”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: in line 5, “aforesaid” can be deleted, “lateral magnet” should read “lateral polarization magnets”, in lines 4 and 6, “polar element” should read “polar elements”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: in line 4, “core” should read “cores”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: in lines 6 and 10, “core” should read “cores”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outer casing" in line 4, “the induced polar elements” in line 16, “the same polarity” in line 20, and “the corresponding permanent magnetic pole” in line 20-21.  There is insufficient antecedent basis for these limitations in the claim.  Therefore, claims 2-21 are also rejected as they depend from rejected claim 1.
Claim 4 recites the limitation "the fluxes" in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the form" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the form" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shaped control hole of the other rotor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the induced polar elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "each induced polar element" in line 1-2, “the induced polar element” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the total magnetic flux" in line 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the outer casing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of a movable magnetic unit directly disposed between opposite rear surfaces of the first and second fixed magnetic core, and configured on each side facing the rear surface of a respective fixed magnetic core, with a plurality of permanent magnetic poles, alternatively of opposite polarities, corresponding to the plurality of the induced polar elements of the fixed magnetic cores; the movable magnetic unit being supported to be moved between a first operative position for activating the magnetic module, in which each permanent magnetic pole of each polarity (N, S) of the movable magnetic unit is aligned to a corresponding induced polar element of the fixed magnetic cores having the same polarity (N, S) as the corresponding permanent magnetic pole of the movable magnetic unit, and a second operative position for deactivating the magnetic module, in which each permanent magnetic pole of each polarity (N, S) of the movable magnetic unit is aligned to a corresponding polar element, of the fixed magnetic cores induced with opposite polarity are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Michael (8,350,663), Fullerton (7,963,818), Vincentelli (6,963,261), Underwood (6,707,360), Gebele (5,345,207), and Haraguchi (4,314,219) teach similar magnetic modules with switchable polarities to selectively move between first holding and second releasing positions, but fail to teach the claimed limitations.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711